Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Status of Claims
	The status of the claims is as follows:
	Claims 1, 9, and 23-26 are pending. Claim 1 is currently amended by limiting the independent claim from a cytokinin selected from the group consisting of 6-benzyladenine and forchlorfenuron to only forchlorfenuron. 
	Claims 2-8, 10-22, and 27-32 have been canceled.
Claims 1, 9, and 23-26 are examined.

Priority
Acknowledgment is made of a benefit claim to provisional application 62/979133, filed 02/20/2020. The specification and claims in the provisional are drawn to the same subject matter as in the instant application.

Information Disclosure Statement
The IDS filed 06/10/2021 and the IDS filed 02/24/2022 have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, and 23-26 remain rejected under 35 U.S.C. 103 as being unpatentable over Sarafraz-Ardakani et al (“Abscisic acid and cytokinin-induced carbohydrate and antioxidant levels regulation in drought-resistant and -susceptible wheat cultivar during grain filling under field conditions”, Int. J. Biosci., International Journal of Biosciences, ISSN: 2220-6655 (print), 222-5234 (Online) http://www.innspub.net, Vol. 5, No. 8, P. 11-24, 2014) in view of Shi et al (Shi H, Wang B, Yang P, Li Y, Miao F (2016) Differences in Sugar Accumulation and Mobilization between Sequential and NonSequential Senescence Wheat Cultivars under Natural and Drought Conditions. PLoS ONE 11(11): e0166155. doi:10.1371/journal.pone.0166155 https://doi.org/10.1371/journal.pone. 0166155) and further in view of Devisetty (US-9023762-B2, 05/2015) and Gashaw et al (CPPU elevates photosynthetic abilities, growth performance and yield traits in salt stressed rice (Oryza sativa L. spp. Indica) via free proline and sugar accumulation, Gashaw et al., Pesticide Biochemistry and Physiology 108 (2014) 27-33, downloaded from http://dx.doi.org/10.1016/j.pestbp.2013.11.003).
Claims 1, 9, and 23-26 are drawn to a method of improving grain yield of a wheat or rice plant by applying a mixture of ABA and the cytokinin forchlorfenuron wherein the ratio of ABA to cytokinins is from about 3:1 to about 1:1.  The mixture is applied during the reproductive, ripening stage, or the growth cycle of the plant. The crop may be a barley, corn, or soybean. Wheat plants may be subject to drought stress. 
Sarafraz-Ardakani et al teach applying a mixture of cytokinin and ABA at about a 1:1 ratio as a foliar spray in irrigation and drought conditions on wheat in the start of the 2nd and 4th week after anthesis during the grain filling period (see the abstract and page 13, first paragraph in the first column, especially lines 6-10), resulting in an increase of total soluble carbohydrates, sucrose, and fructose content. The cytokinin BA was applied at 150 μL and ABA was applied at 100 μL. The instant specification, at paragraph [052] indicates that “about” means, plus or minus 10%. As a result, the ratio taught may be 1.2:1 which is close to 1:1.  In the Introduction on page 12, column 2, first full paragraph, it states that the present investigation was conducted to determine whether exogenous application of cytokinin and ABA applied as a mixture can improve drought tolerance in wheat more than individual applications of ABA and cytokinin even though the two named hormones operate antagonistically together in different levels of plant development and challenges to abiotic stress. It is noted that BA is known as 6-Benzylaminopurin, benzyl adenine, BAP, or BA; which is all the same synthetic cytokinin. Although the reference doesn’t specifically name the growth cycles of wheat or the growth cycle of other crops pertaining to when the foliar treatment is applied, in the first column of page 13, lines 6-16, the reference teaches that application of the BA/ABA treatment mixture was applied in the start of 2nd and 4th week after anthesis and was complete 21 and 28 days after anthesis. As a result, the reference teaches application of a cytokinin/ABA mixture during the grain ripening stage.
Sarafraz-Ardakani et al do not teach a method of improving grain yield of a plant nor do they teach rice or other crops such as corn, barley, or soybean. Sarafraz-Ardakani et al also do not specifically name the exact growth cycles for different types of crops. Finally, Sarafraz-Ardakani et al do not teach forchlorfenuron (CPPU).
Shi et al teach that higher rates of soluble sugar accumulation is one of the reasons of triggering leaf non-sequential senescence, and higher rates of mobilization during leaf non-sequential senescence promotes high and stable wheat yield and drought tolerance (see abstract). In the Introduction, on page two, Shi et al state that some crop cultivars such as wheat and rice undergo sequential leaf senescence. At page 6, under Changes in Net Photosynthetic Rate of Flag Leaf and the Second Leaf under Natural and Drought conditions, Shi et al report that higher leaf net photosynthetic rates during grain filling stages is then conducive to an increase in grain weight.
Devisetty teaches that when ABA and BA are combined they should be combined at a ratio of 5:1 to 40:1 (see column 6, lines 41-44).
Gashaw et al teach that exogenous application of CPPU to improve the salt tolerant abilities of salt susceptible rice crop (see abstract). It is well known that salinity and drought result in osmotic stress that may lead to inhibition of growth in plants. In the last two sentences spanning columns 1 and 2 on page 27, Gashaw et al teach that under such osmotic stress, zeatin, a natural endogenous cytokinin, generally declines causing a reduction in water potential, and ABA accumulation subsequently regulates the stomatal closure and programmed cell death in non-halophytes. In halophytes (salt tolerant plants), zeatin is retained when exposed to osmotic stress. In lines 9-12 or the second column on page 27, they teach that exogenous application of cytokinins, including kinetin and benzyl adenine has helped numerous plants cope with salt stress. In the last paragraph on that page, they state that forchlorfenuron (CPPU) that is a cytokinin-like molecule that functions in a similar manner to zeatin. In section 2.2, they teach that three-month-old rice plants were foliar-sprayed with 0.1 mM CPPU and subjected to osmotic stress. Fig. 5 shows that CPPU treated plants fared better in almost all measured aspects when faced with osmotic stress.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to add a mixture of exogenous ABA and cytokinin to wheat and other cereal crops during the growth phase in order to increase the carbohydrate content as taught by Sarafraz-Ardakani et al which subsequently would have resulted in increased grain yield as taught by Shi et al, especially in drought-stressed conditions. It further would have been obvious to optimize the ratio of cytokinin to ABA to include about 1:1 on the lower ratio end to higher relative concentrations of ABA as taught by Devisetty of 5:1-40:1 ratios. It would have been obvious to determine what the results between the two end points taught by Sarafraz-Ardakani et al and Devisetty are because of the gap in teaching of the successful 1:1.5 ratio as taught by Sarafraz-Ardakani et al and the successful 5:1 ratio as taught by Devisetty. It would have been futher obvious to combine Devisetty with Sarafraz-Ardakani et al to arrive at the instant invention because the application timing of the cytokinin/ABA mixture was set forth in Sarafraz-Ardakani et al and the ratios taught by Devisetty and Sarafraz-Ardakani et al comprise two end-points of a range, both end-points of which showed success in improving grain filling and yield, especially under drought conditions. As a result, one of ordinary skill in the art would have been motivated to determine the optimal rates between the two end points and to ultimately choose the least expensive ratio of 1:1. It further would have been obvious to substitute any of the cytokinins, such as CPPU, in the ABA/cytokinin mixture taught by Sarafraz-Ardakani et al giving that they discuss cytokinins in general throughout their article, such as in the last paragraph of the first column and the two paragraphs in the second column on page 12. It is obvious throughout the article that they include all cytokinins in their thought process and only use BA as an exemplary cytokinin (see the abstract for example). As a result, it would have been obvious to substitute out BA for CPPU or any other cytokinin for their experimentation of cytokinin/abscisic acid interaction on osmotically-stressed wheat cultivars. This would have especially been obvious given Gashaw et al’s teachings that CPPU showed improved osmotically-stressed plant performance.

Response to Arguments
Applicant argues that Sarafraz is limited to a mixture of ABA and cytokinin at a ratio of 1:1.5 whereas the instant claims are limited to a ratio of 3:1 to about 1:1. Since the term “about” is defined in the specification as */- 10%, the claim scope is from 3.3:1 to 1:1.1. Applicant also argues that the only  cytokinin referred to in the article is BA.
Applicant further argues that Shi doesn’t teach ABA or forchllorfenuron and Devisetty only teaches mixtures of ABA and BA at ratios of 5:1 to 40:1 applied to foliage (whereas ratios of 1:1, 2:1, and 4:1 is only applied to seeds). Thus, there was no motivation to combine Devisetty with Sarafraz because there is no motivation to replace BA with forchlorfenuron and no motivation to arrive at the claimed concentration ratios.
Applicant also argues unexpected results when applying ABA and forchlorfenuron during the ripening stage.

These arguments have been considered, however are not persuasive. Sarafraz-Ardakani et al teach the timing and a lower end point in the ratios that resulted in success. Devisetty teaches the upper end point in a range of successful ratios. This, invites an optimization between the two end points in order to determine the least expensive yet still successful mixture ratio. The claimed ratio of 3.3:1 to 1:1.1 falls within the range taught by the two endpoints of each of Sarafraz-Ardakani ei al and Devisetty. 
With regard to the argument of no motivation to substitute CPPU (forchlorfenuron) for BA, Sarfraz-Ardakani et al refer to cytokinins in general and use BA in an exemplary manner (see abstract for example). As a result, it is clear that any cytokinin could have been substituted for BA. Gashaw et al show specific motivation for using CPPU as claimed given the positive performance of CPPU on osmotically stressed plants.
With regard to the argument of unexpected results with regard to the usage of forchlorfenuron and ABA, the specification shows a more than additive effect (that applicant suggests is unexpected) for each of the cytokinin/ABA treatments regardless as to whether the cytokinin was CPPU or BA. See Tables 1-2 that shows a similar more than additive effect with the cytokinin BA. Absent evidence to the contrary, any cytokinin would have been equally effective overall when combined with ABA as forchlorfenuron. 


Conclusion
	No claim is allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GRUNBERG whose telephone number is (571)272-0975.  The examiner can normally be reached on Monday-Friday, approx. 8:00 a.m. - 4:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anne Marie Grunberg/Primary Examiner, Art Unit 1661